ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, in combination with the other limitations of the independent claim, “a primary duct; a plurality of secondary ducts arranged in parallel between the bleed duct outlet and the primary duct, the plurality of secondary ducts including a first duct and a second duct” and “a flow regulator configured to direct at least a majority of fluid flowing through the bleed duct outlet to the first duct during a first mode of operation; and the second duct during a second mode of operation”.
Regarding claim 15, the prior art of record does not teach, in combination with the other limitations of the independent claim, “a primary duct; a bypass secondary duct and a heat exchange secondary duct arranged in parallel with the bypass secondary duct between the bleed duct outlet and the primary duct” and “a flow regulator, the assembly configured such that at least a majority of fluid flowing through the bleed duct outlet flows into the bypass secondary duct when the flow regulator operates in a first mode; and the heat exchange secondary duct when the flow regulator operates in a second mode”.
Regarding claim 19, the prior art of record does not teach, in combination with the other limitations of the independent claim, “a primary duct; a first secondary duct configured as an open duct; a second secondary duct arranged in parallel with the first secondary duct between the bleed duct and the primary duct” and “a valve arranged at an intersection between the bleed duct, the first secondary duct and the second secondary duct, the valve configured to substantially close an inlet to the second secondary duct during a first mode, and the valve further configured to substantially close an inlet to the first secondary duct during a second mode”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741      

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741